110 U.S. 742 (1884)
THE MAMIE.
PARCHER & Another
v.
CUDDY, Administrator.
Supreme Court of United States.
Submitted March 4th, 1884.
Decided March 10th, 1884.
ORIGINAL MOTION, ENTITLED IN A CAUSE PENDING ON APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF MICHIGAN.
*743 Mr. Geo. F. Edmunds, made the motion and filed a brief in support of it.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
Without deciding whether an injunction may be granted under any circumstances by this court to stay proceedings in the State courts during the pendency of an appeal in a suit brought by the owners of a vessel to obtain the benefit of the limitation of liability provided for by §§ 4283, 4284, 4285, and 4286 of the Revised Statutes, we are all of the opinion that this motion should be denied. Both of the courts below have decided that the vessel owned by the appellants did not come within the purview of the statute, and consequently that the relief asked for should not be granted. If the suits in the State courts go on and judgments are rendered against the appellants, there is a way in which decisions overruling defences set up under the statute may be brought here for review, and the errors, if any, corrected.
In view of these facts we are not inclined to use the extraordinary writ of injunction to stay proceedings in suits begun in the State courts before the appellants filed their libel in the District Court, simply because of the expense that will be consequent upon trials pending the appeal. If we have the power it should not be used in a doubtful case, and after two judgments below denying the relief, unless the reasons are imperative.
Writ refused.